DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The 35 U.S.C. §103 rejection of claims 1-7, 9-13, 15-19 as over Mizutani (US 2006/0275606) in view of Miyajima (US 2013/0066006) and Carlini et al. (US 2009/0246674), made of record in the office action mailed 09/02/2021, page 2 has been withdrawn due to Applicant’s amendment in the response filed on 12/2/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2006/0275606) in view of Miyajima (US 2013/0066006), Musick et al. (US 2015/0291778) and Mitsumori et al. (US 2009/0208250). 
Regarding claims 1-4, 7, 9-10, 13, 15-16, 19 Mizutani discloses white pigment for a water-based ink that has excellent reliability against clogging and stability of pigment against settling and, at the same time, has a high level of covering power.  The white pigment for a water-based ink comprises particles each comprising: a core particle formed of a material having a lower specific gravity than titanium oxide; and a titanium 
However, Mizutani fails to disclose that the titanium dioxide shell layer comprises silicon oxide particles that have an average of 3 nm-100 nm and a resin and core shell titanium oxide particles, silicon oxide particles and resin form an agglomerated nanocomposite. 
Whereas, Miyajima discloses white ink jet ink for textile printing containing a white pigment and a urethane resin (abstract). Examples of the white pigment include, titanium dioxide, zinc oxide.  Among these, titanium dioxide is preferable from the viewpoint of having excellent degree of whiteness (para 0032). 
Whereas, Musick discloses core material with an inorganic shell and finished compositions of a core-shell particulate material for application in thermoplastic, thermoset, and coatings resins prior to compounding or application or subsequent thermal processing steps (abstract). Example of shell material includes silica (para 0025 and claim 8). The shell completely encapsulates the core material but may vary significantly in thickness and composition.  Typical shell thicknesses range from about 2 nm to about 250 nm, more preferably from about 6 nm to about 150 nm (para 0031), where 6-70 nm thickness would encompass the average particle diameter of 50 or less. 
Whereas, Mitsumori discloses emulsion of the polymer and agglomerate (agglomerate particles) containing a pigment is prepared by mixing pigment particles with an emulsion dispersing the polymer primary particles for agglomeration (para 0610, 0613, 0635).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include urethane resin as taught by Miyajima in the titanium di oxide layer of Mizutani motivated by the desire to have an advantageous effect in that the redispersibility increase and to avoid deterioration of the discharging properties (para 0036) and to include silica having an average particle diameter of less than 50 nm as taught by Musick in the titanium dioxide layer of Mizutani motivated by the desire to passivate the surface properties and functionality of the core organic pigment nanoparticle, thereby enabling good particle dispersability in a variety of ink carrier compositions and to form core shell titanium oxide particles, silicon oxide particles and resin of  Mizutani in view of Miyajima and Musick with an agglomerated composite as taught by Mitsumori motivated by the desire to have improved characteristics of the ink toner. 
As Mizutani in view of Miyajima, Musick and Mitsumori discloses white pigment composition comprising core shell titanium oxide particles as presently claimed, it therefore would be obvious wherein, when a coating medium is coated with the white pigment composition to form predetermined coated matter would intrinsically meet the Expression (I) and wherein, when the white pigment is put in to container having a columnar internal shape and is centrifuged at a centrifugal force of 100 G for 10 hours would intrinsically be no sediment in which a ratio of  a thickness to a height of the entire white pigment composition is 0.025 or more. 
Regarding claims 5, 11, 17 Mizutani discloses the amount of the white pigment for water-based ink according to the present invention added is preferably about 1 to 40% by mass, based on the total amount of the ink (para 0057). Miyajima discloses the 
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claims 6, 12, 18 however, the recitation in the claims that the white pigment is “for white paint” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Mizutani disclose white pigment composition as presently claimed, it is clear that the white pigment composition of Mizutani would be capable of performing the intended use, i.e. for white paint, presently claimed as required in the above cited portion of the MPEP.
Response to Arguments
Applicants arguments filed on 12/2/2021 has been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.